DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 07/19/2021 has been entered. Claims 1 and 15 have been amended. No Claim has been canceled. No New Claim has been added. Claims 1-20 are still pending in this application, with claims 1 and 15 being independent.

Response to Arguments
Applicant’s arguments with respect to rejection of Claims 1 and 15 under 35 U.S.C. §103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim 16 is objected to because of the following informalities:
In claim 16, line 2, “one or more error conditions” should read “one or more link error conditions”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer et al. (US 2018/0196710 Al, hereinafter referred to as “Iyer”) in view of MOODY et al. (US 2019/0372796 A1, hereinafter referred to as “Moody”) and further in view of Zhang et al. (US 2015/0146675 A1, hereinafter “Zhang”).

Regarding claims 1 and 15, Iyer discloses a method of bit error detection, the method comprising: monitoring one (Iyer Fig.18A,18B Ref:1810 Para[0097,0113-114] The bit error (i.e. link error condition) for a particular lane (i.e. link) is detected. The lane error monitor maintains tables to record bit error on a lane basis for a data stream (i.e. application) with CRC error code or protocol); identifying one or more corresponding amounts of contribution to the link failure by the one or more source applications (Iyer Fig.18A,18B Ref:1830,1840 Para[0097,0103-104] The lane monitor determines that the lane is marginal when the bit error associated with the lane is statistically significant amount for the data with CRC error code or protocol); and providing one or more corrective actions (Iyer Fig.18A,18B Ref:1830,1840 Para[0097,0103-104] The lane monitor determines that the lane is marginal when the bit error associated with the lane is statistically significant amount) directed at the one or more source applications associated with the one or more application specific data transmissions based on the one or more corresponding amounts of contribution to the link failure by the one or more source applications (Fig.18A,18B Ref:1830,1840 Para[0097,0103-104] When it is determined that the lane is marginal for the data with a certain protocol, reconfiguration (i.e. corrective action) of the link to reassign data to empty or unused lane).
Iyer does not explicitly disclose identifying a link failure attributable to the one or more application specific data transmissions, the link failure corresponding to one or more positions of the one or more link error conditions with respect to a predetermined threshold.
However, Moody from the same field of invention discloses identifying a link failure (Moody Fig.40 Ref:3106 Para[0220] The link failure is identified based on link quality for a hub device which has a separate application) attributable to the one or more application specific data transmissions (Moody Fig.38 Ref:3044 Para[0220] The link failure for a hub device which has a separate application), the link failure corresponding to one or more positions of the one or more link error conditions exceeding a predetermined threshold (Moody Fig.40 Ref:3106 Para[0220-221] The link failure is determined when the packet loss (i.e. link error condition) or packet errors exceeding (i.e. position of the error condition with respect to the threshold) a threshold (i.e. predetermined threshold) for the hub device).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer to have the feature of “identifying a link failure attributable to the one or more application specific data transmissions, the link failure corresponding to one or more positions of the one or more link error conditions with respect to a predetermined threshold” as taught by Moody. The suggestion/motivation would have been to reduce the likelihood of offline of devices and provide reliable connection to the client (Moody Para[0222]).
Iyer in view of Moody does not explicitly disclose identifying one or more source applications associated with the link failure based on the one or more link error conditions and in response to identifying the link failure; and wherein the one or more corrective actions are selected based on the one or more link error conditions.
However, Zhang from the same field of invention discloses identifying one or more source applications associated with the link failure based on the one or more (Zhang Fig.4,5 Ref:502 Para[0020-21,0052-58] The streaming video or voice calls (i.e. source application) can increase resource demand. The loss or delay of the packets (i.e. error condition) transmission is monitored for each service/application type and analyzed to take appropriate action) and in response to identifying the link failure (Zhang Fig.4,5 Ref:502 Para[52-58] The network performance or network fault associated with a traffic is used to identify the adjustment of QoS factors by the SON); and wherein the one or more corrective actions (Zhang Fig.4,5 Ref:510 Para[0029,0052-58] The SON tool adjusts the QoS factor (i.e. corrective action) based on the metrics or network faults) are selected based on the one or more link error conditions (Zhang Fig.4,5 Ref:506 Para[0017] The performance metrics include throughput, latency, delay, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer and Moody to have the feature of “identifying one or more source applications associated with the link failure based on the one or more link error conditions and in response to Zhang. The suggestion/motivation would have been to provide appropriate resources to different applications as needed (Zhang Para[0002]).

Specifically for claim 15, Iyer discloses a device that includes a processor unit and memory unit to read instructions from the computer readable media (Iyer Fig.1 Ref:105,110 The device includes a processor and a memory). 



Claims 2-3,6-8,14,16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang and further in view of Smith et al. (US 2017/0026292 Al-IDS, hereinafter referred to as “Smith”).

Regarding claims 2 and 16, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not explicitly 
However, Smith from the same field of invention discloses further comprising: setting the predetermined threshold based on link fault tolerance (Smith Para[0041] Note that the system uses the measurements to develop metrics for determining degradation and that value (i.e. link fault tolerance) is applied as a threshold to links of the same type).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “further comprising: setting the predetermined threshold based on link fault tolerance” as taught by Smith. The suggestion/motivation would have been to analyze selected metrics associated with a link to assess a likelihood of a failure to identify a root cause (Smith Para[0002]).

Regarding claims 3 and 17, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not explicitly 
However, Smith from the same field of invention discloses further discloses wherein the link failure is attributable to a payload data pattern of the one or more application specific data transmissions traversing the link (Smith Para[0013-15] Note each data flow has different traffic types (i.e. payload data pattern) and set of metrics requirements to assess the link failure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the link failure is attributable to a payload data pattern of the one or more application specific data transmissions traversing the link” as taught by Smith. The suggestion/motivation would have been to analyze selected metrics associated with a link to assess a likelihood of a failure to identify a root cause (Smith Para[0002]).



Regarding claims 6 and 20, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not explicitly disclose wherein the one or more corrective actions comprise monitoring information associated with the payload data pattern of the one or more application specific data transmissions.
However, Smith from the same field of invention discloses further discloses wherein the one or more corrective actions comprise monitoring information associated with the payload data pattern of the one or more application specific data transmissions (Smith Para[0047] Note once the abnormal parameters are indicated for a specific data flow, as part of the process (i.e. corrective action), the amount of time is used to confirm the link failure).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more corrective actions comprise monitoring information Smith. The suggestion/motivation would have been to analyze selected metrics associated with a link to assess a likelihood of a failure to identify a root cause (Smith Para[0002]).

Regarding claim 7, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not explicitly disclose wherein the one or more corrective actions further comprise monitoring information corresponding to one or more frame data quality parameters associated with the link.
However, Smith from the same field of invention discloses further discloses wherein the one or more corrective actions further comprise monitoring information corresponding to one or more frame data quality parameters associated with the link (Smith Para[0033] Note the voltage measurements (i.e. frame quality parameter) is monitored).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more corrective actions further comprise monitoring information corresponding to one or more frame data quality parameters associated with the link” as taught by Smith. The suggestion/motivation would have been to analyze selected metrics associated with a link to assess a likelihood of a failure to identify a root cause (Smith Para[0002]).

Regarding claim 8, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not explicitly disclose wherein the information is used to provide link analytics, to thereby predict and plan corrections of link failures.
However, Smith from the same field of invention discloses further discloses wherein the information is used to provide link analytics, to thereby predict and plan corrections of link failures (Smith Para[0033] Note the information collected by the SDN controller is used to assess a likelihood of a failure). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the information is used to provide link analytics, to thereby predict and plan corrections of link failures” as taught by Smith. The suggestion/motivation would have been to analyze selected metrics associated with a link to assess a likelihood of a failure to identify a root cause (Smith Para[0002]).

Regarding claim 14, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not explicitly disclose wherein the one or more link error conditions comprise one or more user defined conditions.
However, Smith from the same field of invention discloses further discloses wherein the one or more link error conditions comprise one or more user defined conditions (Smith Para[0057] Note user-specified root-cause is used to analyze the information).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more link error conditions comprise one or more user defined Smith. The suggestion/motivation would have been to analyze selected metrics associated with a link to assess a likelihood of a failure to identify a root cause (Smith Para[0002]).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang and further in view of Agarwal et al. (US 2015/0085694 A1, hereinafter “Agarwal”).

Regarding claim 4, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not disclose wherein the one or more corrective actions comprise relocating the one or more application specific data transmissions to one or more different paths to thereby keep the link available for remaining traffic.
However, Agarwal from a similar field of invention discloses wherein the one or more corrective actions comprise relocating the one or more application specific  (Agarwal Para[0061] Note the result of the analysis is used for load balancing across links in the network by moving data flows from one link to another link).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more corrective actions comprise relocating the one or more application specific data transmissions to one or more different paths to thereby keep the link available for remaining traffic” taught by Agarwal. The suggestion/motivation would have been for efficient sampling of data flow packets without affecting the CPU of the switch (Agarwal, [0005]).



Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang and .

Regarding claims 5 and 18, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not disclose wherein the one or more corrective actions comprise a request for retransmission sent by one or more receiving entities to the one or more source applications associated with the one or more application specific data transmissions, to thereby determine a repeatability of the one or more link error conditions.
However, Dhaini from a similar field of invention discloses wherein the one or more corrective actions comprise a request for retransmission sent by one or more receiving entities to the one or more source applications associated with the one or more application specific data transmissions, to thereby determine a repeatability of the one or more link error conditions (Dhaini Para[0087] Note the Automatic Repeat Request technique is used to request retransmission of uncorrectable flow frame which can further help error condition monitoring).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more corrective actions comprise a request for retransmission sent by one or more receiving entities to the one or more source applications associated with the one or more application specific data transmissions, to thereby determine a repeatability of the one or more link error conditions” taught by Dhaini. The suggestion/motivation would have been to provide dual mode communication between the nodes (Dhaini, [0032]).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang, Smith and further in view of Phillips et al. (US 5490168, hereinafter “Phillips”).



Regarding claim 9, Iyer in view of Moody, Zhang and Smith discloses the method as explained above for Claim 1. Iyer in view of Moody, Zhang and Smith does not disclose wherein the one or more corrective actions comprise modifying the payload data pattern of the one or more application specific data transmissions, to thereby alleviate the one or more error link conditions.
However, Phillips from a similar field of invention discloses wherein the one or more corrective actions comprise modifying the payload data pattern of the one or more application specific data transmissions, to thereby alleviate the one or more link error conditions on the link (Phillips Abstract: Note the packet length (i.e. payload data pattern) is changed from long to short at the different error conditions).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody, Zhang and Smith to have the feature of “wherein the one or more corrective actions comprise modifying the payload data pattern of the one or more application specific data Phillips. The suggestion/motivation would have been to optimize data throughput by efficient and highly reliable error detection (Phillips, [Col:1 Lines:33-35]).



Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang, Smith and further in view of Liao et al. (US 2018/0317121 Al, hereinafter referred to as “Liao”).

Regarding claim 10, Iyer in view of Moody, Zhang and Smith discloses the method as explained above for Claim 1. Iyer in view of Moody, Zhang and Smith does not disclose wherein the monitoring of the one or more link error conditions is achieved by including one or more application tags inside one or more data frames associated with the one or more application specific data transmissions.
However, Liao from a similar field of invention discloses wherein the monitoring of the one or more link (Liao Para[0035,0042] Note the flow identifier (i.e. application tag) is used for each traffic flow to monitor each flow).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody, Zhang and Smith to have the feature of “wherein the monitoring of the one or more link error conditions is achieved by including one or more application tags inside one or more data frames associated with the one or more application specific data transmissions” taught by Liao. The suggestion/motivation would have been to dynamically change path based on QoS requirements (Liao, Para[0016]).

Regarding claim 11, Iyer in view of Moody, Zhang and Smith discloses the method as explained above for Claim 1. Iyer in view of Moody, Zhang and Smith does not disclose wherein the one or more application tags are inline overloaded in place of one or more IDLE primitives in front 
However, Liao from a similar field of invention discloses wherein the one or more application tags are inline overloaded in place of one or more IDLE primitives in front one or more start of frame primitives of the one or more data frames associated with the one or more application specific data transmissions (Liao Para[0042] Note the flow identifier is included in the header of the packet (i.e. in front of the start of the frame)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody, Zhang and Smith to have the feature of “wherein the one or more application tags are inline overloaded in place of one or more IDLE primitives in front one or more start of frame primitives of the one or more data frames associated with the one or more application specific data transmissions” taught by Liao. The suggestion/motivation would have been to dynamically change path based on QoS requirements (Liao, Para[0016]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang and further in view of Stanwood et al. (US 2011/0267951 A1, hereinafter “Stanwood”).

Regarding claim 12, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not disclose wherein the one or more link error conditions comprise a bit error rate (BER) observed on the link and tracked using the counter, and the counter is a BER counter.
However, Stanwood from a similar field of invention discloses wherein the one or more link error conditions comprise a bit error rate (BER) observed on the link and tracked using a counter, and the counter is a BER counter (Stanwood Fig.5 Para[0099-100] The actual bit error rate metric (i.e. counter) for a connection (i.e. link) is monitored and connection quality (i.e. link error condition) is determined. Para[0081] The real-time traffic metrics (i.e. counters) for per connection BER are available at the base station).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more link error conditions comprise a bit error rate (BER) observed on the link and tracked using a counter, and the counter is a BER counter” taught by Stanwood. The suggestion/motivation would have been for optimizing system performance of capacity and spectrum constrained system (Stanwood, [0005]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang and further in view of Hsu et al. (US 2004/0209635 A1, hereinafter “Hsu”).

Regarding claim 13, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not disclose wherein the 
However, Hsu from a similar field of invention discloses wherein the one or more link error conditions comprise one or more of minimum, maximum, average or standard deviation of error counts observed on the link (Hsu Para[0051] Note the global minimum value for BER is used).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more link error conditions comprise one or more of minimum, maximum, average or standard deviation of error counts observed on the link” taught by Hsu. The suggestion/motivation would have been to optimize performance of a communication system (Hsu, [0010]).





Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iyer in view of Moody, Zhang, Agarwal and further in view of Dhaini.

Regarding claim 19, Iyer in view of Moody and Zhang discloses the method as explained above for Claim 1. Iyer in view of Moody and Zhang does not disclose wherein the one or more corrective actions comprise relocating the one or more source applications transmitting on the link onto one or more different links.
However, Agarwal from a similar field of invention discloses relocating the one or more source applications transmitting on the link onto one or more different links (Agarwal Para[0060-61] The collectors analyzes the collected data packets and the result of the analysis is used for load balancing across links in the network by moving data flows from one link to another link).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody and Zhang to have the feature of “wherein the one or more Agarwal. The suggestion/motivation would have been for efficient sampling of data flow packets without affecting the CPU of the switch (Agarwal, [0005]).
Iyer in view of Moody, Zhang and Agarwal does not disclose the repeatability of the one or more link error conditions is confirmed for relocating.
However, Dhaini from a similar field of invention discloses the repeatability of the one or more error conditions is confirmed for relocating (Dhaini Para[0087] The Automatic Repeat Request technique is used to request retransmission of uncorrectable flow frame which can further help error condition monitoring and confirm repeatability of an error used in Smith’s and Moody’s invention).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Iyer, Moody, Zhang and Agarwal to have the feature of “the repeatability of the one or more error conditions is confirmed for Dhaini. The suggestion/motivation would have been to provide dual mode communication between the nodes (Dhaini, [0032]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Publication No. 5136591 to Krause (Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415